 1
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9     HENRY PEI,                                        Case No. C19-926-RSM
10
                      Plaintiff,                         ORDER SETTING DEADLINE TO
11                                                       EFFECT SERVICE ON FOREIGN
                           v.                            DEFENDANTS
12
13     DONG FENG WANG, et al.,

14                    Defendants.
15
            This matter comes before the Court sua sponte. Plaintiff Henry Pei, proceeding pro se,
16
     filed his Complaint on June 14, 2019, against Defendants Dong Feng Wang, Qin Xu, Ke Zhi
17
     Zhao, and Qing Wei Zhang. Dkt. #1. It appears that all four defendants reside in China. Id. at
18
19   4. On August 5, 2019, Plaintiff moved for an extension of the initial disclosure deadlines by four

20   to five weeks due to a problem with delivering the summonses to China. Dkt. #3. On August 13,
21
     2019, the Court granted Plaintiff’s motion to extend the initial disclosure deadlines and extended
22
     the deadline for the Rule 26(f) discovery conference to November 20, 2019, initial disclosures to
23
24   November 27, 2019, and the Joint Status Report to December 4, 2019. Dkt. #4.

25          On October 9, 2019, Plaintiff filed a notice to the Court indicating that he traveled to
26   China with friends in an effort to serve Defendants but was unsuccessful. Dkt. #5 at 1 (“[T]hey
27
     refused to meet me. All the places they go were guarded by police. I was not able to deliver the
28



     ORDER SETTING DEADLINE TO EFFECT SERVICE ON FOREIGN DEFENDANTS - 1
     summons.”). He also explains that he tried to hire a local law firm to serve Defendants, but the
 1
 2   law firms were afraid to take the case. Id. On October 24, 2019, Plaintiff filed another notice to

 3   the Court attaching his original pleading and advising that because “me and my Chinese attorney
 4
     were threatened, we failed to deliver the summons despite our best effort.” Dkt. #6 at 1. On
 5
     December 2, 2019, Plaintiff filed a second notice to the Court identical to his earlier notice on
 6
 7   October 24, 2019, Dkt. #6, explaining that he failed to deliver the summonses due to threats and

 8   advising of his intention to attend conferences scheduled by the Court in November and December
 9   2019. Dkt. #8. The Court clarifies that no conferences have been set in this matter, and the dates
10
     set forth in its scheduling order, see Dkts. #2, #4, refer to deadlines to file initial disclosures—not
11
     conferences held at the courthouse.
12
13          As of the date of this Order, no defendant has appeared in the case. Based on the record,

14   Plaintiff has failed to properly serve Defendants. Plaintiff is advised to review the requirements
15   in Federal Rule of Civil Procedure 4(f) for service on defendants located outside the United States.
16
     Under Rule 4(m), service is required within 90 days after the Complaint was filed in this case,
17
     after which dismissal of the case is appropriate. Fed. R. Civ. P. 4(m). However, the 90-day
18
19   deadline set forth in Rule 4(m) does not apply to service in a foreign country. See id. (“This

20   subdivision (m) does not apply to service in a foreign country under Rule 4(f), 4(h)(2), or
21
     4(j)(1)”). See also Lucas v. Natoli, 936 F.2d 432–33 (9th Cir. 1991) (“[T]he plain language of
22
     [Rule 4(m)] makes the [service deadline] inapplicable to service in a foreign country.”) Because
23
24   Rule 4(f) does not impose any specific time limits, courts have found that there is no specific

25   deadline for service of foreign defendants. Sport Lisboa e Benfica - Futebol SAD v. Doe 1, No.
26   CV 18-2978-RSWL-E, 2018 WL 4043182, at *4 (C.D. Cal. Aug. 21, 2018).
27
28



     ORDER SETTING DEADLINE TO EFFECT SERVICE ON FOREIGN DEFENDANTS - 2
             However, “the amount of time allowed for foreign service is not unlimited.” Nylok Corp.
 1
 2   v. Fastener World Inc., 396 F.3d 805, 807 (7th Cir. 2005). For that reason, where necessary, a

 3   court “may set ‘a reasonable time limit for service in a foreign country to properly manage a civil
 4
     case.’” Sport Lisboa, 2018 WL 4043182, at *4 (quoting Baja Devs. LLC v. TSD Loreto Partners,
 5
     NO. CV-09-756-PHX-LOA, 2009 WL 2762050, at *1, 2009 U.S. Dist. LEXIS 83268 at *3 (D.
 6
 7   Ariz. Aug. 28, 2009)). Where there is a reasonable prospect that service may yet be accomplished

 8   and there is no unfair prejudice to the defendant, a court should allow the plaintiff to effect proper
 9   service. DiMaio v. Cty. of Snohomish, Dep’t of the Sheriff, No. 17-0128JLR, 2017 WL 3288177,
10
     at *4 (W.D. Wash. Aug. 2, 2017) (citing Umbenhauer v. Woog, 969 F.2d 25, 30 (3d Cir.1992)).
11
             Here, this case has been pending since June 14, 2019. Plaintiff has failed to adequately
12
13   explain how he has attempted to serve Defendants since returning from China, including the

14   manner of service attempted and the dates he attempted service. It therefore remains unclear to
15   the Court to what extent Plaintiff has made or continues to make good faith efforts to serve
16
     Defendants in a timely manner. See Baja Devs. LLC, 2009 WL 2762050, at *2 (setting service
17
     delay after plaintiff’s unexplained delays in serving defendant). The Court will not, at this time,
18
19   order Plaintiff to explain his service attempts. However, the Court will impose a reasonable time

20   limit for accomplishing service of process on Defendants. Specifically, the Court directs Plaintiff
21
     to accomplish service within ninety (90) days from the date of this Order. If Plaintiff is unable
22
     to accomplish service by the 90-day deadline, he shall file a Response detailing his efforts to serve
23
24   Defendants. This Response shall not exceed six (6) pages. If Plaintiff is unable to serve

25   Defendants within ninety (90) days and fails to file a Response that adequately explains his efforts
26   to effect service, the Court will dismiss this case at that time for failure to serve.
27
28



     ORDER SETTING DEADLINE TO EFFECT SERVICE ON FOREIGN DEFENDANTS - 3
            Accordingly, it is hereby ORDERED that Plaintiff shall either serve Defendants within
 1
 2   ninety (90) days from the date of this Order or, alternatively, file a Response containing the detail

 3   set forth above.
 4
 5          DATED this 6th day of December 2019.

 6
 7
 8
                                                    A
                                                    RICARDO S. MARTINEZ
                                                    CHIEF UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER SETTING DEADLINE TO EFFECT SERVICE ON FOREIGN DEFENDANTS - 4
